Case 2:20-cr- 20594- DPH -APP ECF No. 1, PagelD. 1 Filed 10/31/19 Page 1 of 14
AUSA: Douglas Salzenstein Telephone: (313) 226-9100

AO 91 (Rev. 11/11) Criminal Complaint Special Agent: Richard Foran ' Telephone: (313) 965-6059

UNITED STATES DISTRICT COURT

£

for the ~ 4
Eastern District of Michigan | |
United States of America oo . es
V. . | Case:2:19-mj-30572
AMIN HASANZADEH | | Judge: Unassigned,

_ Filed: 10-31-2019 At 01:56 PM
| _ SEALED MATTER (LH)

CRIMINAL COMPLAINT

I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

 

On or about the date(s) of January 2015 through June 2016 in the county of ‘Washtenaw in the
Eastern District of Michigan , the defendant(s) violated:
Code Section Offense Description
18 USC. §§ 2314, 371 - Interstate transportation of stolen property (including conspiracy)
IBUS.C. § 1546 . . Fraud and misuse of visas, permits and other’documents

This criminal complaint is based on these facts:
See Attached Affidavit. -

Continued on the attached sheet. Lc  --—-—~

Z

 

Complainant's signature

Richard Foran, Special Agent
Printed name and title

. pK
Sworn to before me and signed in my presence. a Aubin L My
Date: ‘ Judge ’s signature

City and state: Detroit, Michigan ‘ -- Mona K. Majzoub, United States Magistrate Judge
, Printed name and title

 

 

i
Case 2:20-cr-20594-DPH-APP -ECF No. 1, PagelD.2 Filed 10/31/19 Page 2 of 14

-

Affidavit in Support of a Criminal Complaint
I, Richard W. Foran, a Special Agent of the Federal Bureau of Investigation (FBI), being
duly sworn, depose and state: . - ; 4

, \ 5
1. I am a Special Agent with the Federal Bureau of Investigation (FBI) and have

been since 2015. I am currently assigned to the FBI’s Counterintelligence Division, Detroit Field
Office, and prior to that, I was assigned to the Violent Crime Task Force in Detroit, giving me
both criminal and national security experience. For the last three years, my career has been
dedicated to working counterintelligence and counterproliferation investigations involving the
illegal transfer of commodities, technologies, information and services from the United States,
which are regulated by the U. S. Departments of Commerce, State and the Treasury. I have
7 gained experience in the conduct of such investigations, including, Interriational Emergency .
Powers Act investigations and International Traffic in Arms Regulations investigations, as well |
as through formal and informal training, and in consultation with other members of the U.S.
federal law enforcement community regarding such matters. . .
2. My investigative experience as a case agent has aided in the arrest and/or.
indictment of multiple proliferators and companies for their involvement in the illegal transfer of
USS. origin technologies. Through my training, education, and experience — which has included:
debriefing witnesses concerning violations of federal export laws; reviewing financial records
that reflect structuring of money orders, deposits and withdrawals; conducting surveillance of
‘individuals engaged in violating federal law; and executing search warrants — I have become

fa

familiar with the manner in which commodities are exported from the United States directly or ;
Case 2:20-cr-20594-DPH-APP .ECF No. 1, PagelD.3 Filed 10/31/19 Page 3 0f 14

indirectly to various countries, to avoid both reporting requirements and detection by law:
enforcement. | |

re I make this affidavit in support of an application for a criminal complaint and
arrest warrant charging Amin HASANZADEH (hereinafter “HASANZADEH”), an Iranian born
citizen who now resides in Michigan and has Lawfal Permanent Resident status in the United

States, with the following offenses:

a. 18 U.S.C. §§ 23 14 and 371 interstate transportation of stolen property
(including conspiracy) and;

b. 18 U.S.C. § 1546 fraud and misuse of visas, permits and other documents

4. There is probable cause to conclude that HASANZADEH, between in or about
January 2015 and in or about June 2016, within the Eastern District of Michigan and elsewhere,
knowingly and willfully stole confidential documents and technical data from his employer,
Victim Company A (a company with offices in the Eastern District of Michigan) and thereafter
emailed those documents to multiple individuals, including his brother, Sina Hassanzadeh, in
Iran, using the Internet (across state or U.S. boundary lines).

| 5, . | HASANZADEH has also committed acts in violation 18 U.S.C. 1546, fraud and
misuse of visas, permits and other documents, by concealing his military affiliation in Iran from
US. Citizenship and Immigration Service officials and providing false statements on his 1485
Legal Permanent Resident (LPR) and N-400 Citizenship applications, which HASANZADEH .

\ .
» signed and acknowledged under penalty of perjury.

G

6. The information set forth in this affidavit was obtained during the course of this

wo

investigation, including through personal observations, my review of federal agency reports,

other-documents and other evidence, and from information communicated to me by other law

/
Case 2:20-cr-20594-DPH-APP ECF No: 1, PagelD.4_ Filed 10/31/19 Page 4 of 14

\,
enforcement officers. Because this affidavit is submitted for the limited purpose of seeking the
issuance of a criminal complaint and arrest warrant, it does not include every fact known to me

concerning this investigation.
S
Facts Supporting a Finding of Probable Cause

7. | In 1995, the President issued Executive Order . O.) 12957, finding that “the
actions and policies of the Government of iran. constitute an unusual and extraordinary threat to
the national security, foreign policy, and economy of the United States,” and on that date |
declared a national emergency to deal with that threat. |

8. According to immigration and citizenship records, HASANZADEH, who was |
born in Iran in July 1977, is an Iranian National who currently has LPR status in the U.S (LPR
status granted on August 24, 2013). HASANZADEH currently resides in Ypsilanti, Michigan.
HASANZADEH has a PhD in Electrical Engineering from Sharif University of Technology
(SUT) and a Master’s degree in Science in Electrical Engineering from K.N. Toosi University of
Technology, Tehran, Iran.

9. As discussed in paragraphs 37 and 41 below, the FBI’s investigation also revealed
~ HASANZADEH served in the Iranian military. According to his resumes, prior to arriving in the —
United States, HASANZADEH also worked at the Iranian company, Basamad Azma. The .

website www.lIranWatch.org contained a 2005 report that indicated that Basamad Azma is
. affiliated with the Iranian government’s Cruise Division of Air & Space Organization.

10. . From approximately 2011-2013, HASANZADEH worked as a research faculty
member at Florida State University’s Center for Advanced Power Systems— a Cleared Defense
Contractor—where he specialized in developing power electronics computer designs, modeling ©

\

3
Case 2:20-cr-20594-DPH-APP ECF No. 1, PagelD.5 Filed 10/31/19 Page 5 of 14

and simulation, analog/digital electronics and control systems designation. During 2013-2014,
HASANZADEH conducted similar research at the University of Maryland’s Power Electronics,
Energy Harvesting and Renewable Energies Laboratory (PEHREL), within the Department of
Electrical and Computer Engineering.

11. | HASANZADEH married “Person A” in October 2014. Person A is an Iranian
national admitted to the U.S. on an F-1 student visa in or about August 2013. Person A was -
accepted into the doctoral program in the Electrical Engineering Department at the University of
Michigan and was awarded a PhD in or about late 2018.

12. Prior to her U.S. entry, Person A received a Bachelor of Science degree from
Shahid Behesti University and a Master’s of Science in Electronics from the SUT, Tehran, Iran,
with an emphasis in micro-electronics and circuit design.

13, HASANZADEH has a brother by the name of Sina Hassanzadeh (hereinafter
Sina’). Sina is an Iranian citizen living in Iran with an identified date of birth of XXXXXX XX,
1986. According to his resume, Sina was also educated at SUT and obtained a Masters of
Science degree in Electrical Engineering.

14. Sina’s resumes highlight his expertise in hardware engineering and experience
programming code with the Iranian company. Kavosh Samaneh Ayria, based in Tehran, Iran.
Sina’s resume also shows his employment with several Iranian companies that are of ‘
proliferation concern. For example, Sina worked for Basamad Azma Company from 2009-2010,
an entity affiliated with Iran’s cruise missile research. Sina was also employed with the Iranian

companies Moj Pardaz and Bashir, between 2013 and 2018. Indeed, Sina’s job responsibilities —

are indicative of military programs. The Bashir Industrial Complex is an entity that contributes to
Case 2:20-cr-20594-DPH-APP ECF No. 1, PagelD.6 Filed 10/31/19 Page 6 of 14

\

Tran’s proliferation-sensitive nuclear activities and/or its development of nuclear weapons or :
their-delivery’systems. Bashir is co-owned by Iran Electronics Industries ([EI) and Iran Aircraft
. Manufacturing Company (HESA), under the Ministry of Defense and Armed Forces Logistics,
_ 7 HASANZADEH ’y employment with Victim Company A

15. On or about January 12, 2015, HASANZADEH began employment with Victim
Company A as a senior hardware engineer (here in the Eastern District of Michigan). Victim
- Company A has domestic and international clients io the automotive and aerospace industries.

16. | As a senior hardware engineer, HASANZADEH was given access to Victim
Company A’s highly sensitive confidential and proprietary information in the form of:
schematics, layouts, designs, projects, diagrams, performance teports.and other documents and
data. HAZANZADEH’S responsibilities, in fact, included work on two projects of significant

. ;
. value to Victim Company A, including one of the company’s most sensitive projects (described
as a real-time supercomputer with applications that would include aerospace applications). This
project involved documents that were not disseminated to the public and had research and
development involving millions of dollars.

/ -

_ 17. Accordingly, many of the documents that HASANZADE had access to as part
of his employment were marked as being confidential and not to be distributed or duplicated
without permission. |

18. Indeed, according to a senior hardware engineer employed by Victim Company

A, senior hardware engineers like HASANZADEH were not permitted to take work home and >

_were not allowed to use personal email accounts to transfer data. According to this same
Case. 2:20-cr-20594-DPH-APP ECF No.1, PagelD.7 Filed 10/31/19. Page 7 of 14

individual, hardware engineers were aware, moreover, that they should not transfer work toa
personal computer without prior approval by Victim Company A.

19. ‘Victim Company A protected its confidential and proprietary documents ‘and
information by entering into Non-Disclosure Agreements (NDAs) with its customers and

collaborative partners.

20. Victim Company A further protected its confidential and proprietary documents
and data by eritering into employee agreements with engineers like HASANZADEH when they
began working for Victim Company A. For example, Paragraph 3.0 of HASANZADEH’S

| signed Employee Agreement informed HASANZADEFH that, both during and after his
employment, he could not use or disclose, directly or indirectly, for his own benefit or for the
benefit of another, any trade secret (as defined), except to the extent authorized by Victim
Company A.

21. HASANZADEH also agreed, as part of his Employee Agreement, that upon
termination of his employment, he was to deliver to Victim Company A all of its property in his
_ possession (including but not limited to, all records, documents, hardware, software and all
copies).

22. - Paragraph 4.0 of the Employee Agreement also informed HASANZADEH that he
was also prohibited from disclosing any information which was confidential to any of Victim
Company A’s customers, partners-or joint venture partners, except as required in connection with
his duties on behalf of Victim Company A. Paragraph 4.0 was critical because, as part of its

business, Victim Company A received confidential, proprietary and trade secret documents from

others, including its customers and collaborative partners. A senior company official advised that —

vo
Case 2:20-cr-20594-DPH-APP ECF No. 1, PagelD.8 Filed 10/31/19 Page 8 of 14

any unauthorized disclosure or theft of partner company documents and information protected
under an NDA could be “catastrophic.” |

. HASANZADEH illegally and covertly transfers proprietary, trade Secret and/or confidential
~ documents belonging to Victim Company A and its customers/partners to Sina in Iran

23. Investigation has revealed that, even before his employment with Victim |
Company A, Hasanzadeh begin communicating with Sina about Hasanzadeh’s potential
‘employment with Victim Company A. For example, on or about November 15, 2014,
HASANZADEH sent an email communication to Sina with the subject line:'“Fwd: [Victim
Company A] Hardware Engineer.” This email contained notification of a job description for
Victim Company A’s Hardware Engineering Team, which included technical position
requirements and preferred experience, along with Victim Company A’s website. On or about
December 18, 2014, HASANZADEH emailed Sina a suggested reading list that he received for
his prospective employment with Victim Company A, which included technology architeotute,
specifications and platforms associated with Victim Company A. Two days later, on December
20, 2014, HASANZADEH forwarded Victim Company A’s project data to Sina with the subject
. line: “We need to talk.” I believe, based on my training and experience, that HASANZADEH
was sending thesé emails (prior to employment) to identify that if he was hired as a hardware
' engineer, he would have access to technologies and proj ects of interest to Sina and/or Sina’s
Iranian employers. . | L : . | . no

24. | After obtaining employment with Victim Company A, HASANZADEH was
assigned to projects that suited his unique hardware engineering skill set. These projects |

contained Victim Company A’s highly sensitive confidential and proprietary documents in the

form of schematics, layouts, designs, projects, diagrams, performance reports and other
Case 2:20-cr-20594-DPH-APP ECF No. 1, PagelD.9 Filed 10/31/19 Page 9 of 14

documents, and were subj ect to company NDAs. AS discussed above, HASANZADEH had
access to hardware engineering project documents that, according to interviews with Victim
Company A officials, were highly sensitive projects, that were not available to the public, were |
: marked as confidential and were not to be distributed or duplicated without company permission. :

25. Investigation has revealed, however, that only six days after he began
employment with Victim Company A, HASANZADEH began covertly transferring Victim
Company A’s project documents and data as well as confidential documents that Victim
Company A had received from its partners/customers, to Sina’s email account in Iran.
HASANZADEH concealed these communications from Victim Company A by almost
exclusively using a personal email account to transfer documents to Sina. These unauthorized
transfers occurred on a regular basis and continued until approximately June 11,2016. These
transfers included hundreds of Victim Company A layouts, projects, schematics, notes, zip files
and other documents and data, emailed by HASANZADEH to Sina without Victim Company
A’s knowledge or consent. / | |

26. For example, on or about J anuary 18, 2015, HASANZADEH sent an email to and
from one of his personal email accounts with the subj ect line: “Data Sheet.” The email contained
four document attachments. On the same date, HASANZADEH forwarded these four
documents, along with an additional document, to Sina (again using his personal email account).
In the body of the email, HASANZADEH identified specific pages of interest.

27. Victim Company A officials reviewed and confirmed that these documents

contained product performance specifications, confidential information belonging to other

partner engineering companies, and/or proprietary information belonging to them, which were
Case 2:20-cr-20594-DPH-APP ECF No. 1, PagelD.10 Filed 10/31/19 Page 10 of 14.

a

(

not available to the general public. Specifically, one attachment was marked “Confidential”

| information belonging to an identified US. partner company and the another attachment was

| marked “NDA Confidential” property belonging to Victim Company A, meaning it involved a
NDA with a partner company. /

28. Similarly, on or about May 8, 2015, HASANZADEH used a personal email
account to send an email to Sina with the subject: “Sch” that contained two “zip” file
attachments. These “Zip” files contained numerous folders with sensitive proprietary technical
documents and data belonging to Victim Company A. On or about May 17, 201 >,

- HASANZADEH transferred other technical drawings, .
29. According to company officials, the technical drawings and schematics
_ transferred by HASANZADEH using his personal email account were critical to the
development and use of one of Victim Company A’s most important projects. Both drawings

were clearly marked as confidential.

30. A senior company official stated the documents related to projects developed by |

} 5
5 )

Victim Company A and were considered trade secret. These projects underwent “months” of
engineering development and testing before they were introduced to the market and were
extremely valuable to the company. The company official stated these projects were subject to
NDAs and the transfer of these drawings/s schematics to Sina would have enabled Sina to
7 replicate the designs. | A

| 31. Likewise, on or about May 20, 2015, HASANZADEH sent Sina an email that’

(

contained a 1.3MB attachment (again using a personal email account). The attached document

\

‘was specifically authored by HASANZADEH and marked by HASANZADEH as being

4
Case 2:20-cr-20594-DPH-APP ECF No. 1, PagelD.11 Filed 10/31/19 Page 11 of 14

~ “[Victim Company A] Confidential Document, Not To Be Distributed or Duplicated Without
Permission.” According to conipany officials, HASANZADEH, being the author of the
document, would have had to personally label the technical report as confidential. Company
officials described the document as a highly detailed, functional specification report and a trade |
secret. |

32. Investigation revealed that HASANZADEH continued to illegally transfer
sensitive project documents and data belonging to Victim Company A and/or its
partners/customers via personal email to Sina through 2016.

33. Email subscriber information showed that the email account to which
HASANZADEH transferred documents to Sina was created by Sina on November 18, 2008 in
Iran. A review of Sina’s email account activity between 2008 and 2018 confirms logins and
updates were made from Iranian Internet Protocol (IP) addresses. In addition to the Iran-based
Jog-in activity, Sina stated, on multiple resumes, that he maintained a physical address in Tehran,
Iran on Ashrafi Esfahani Avenue and had an Iranian telephone number. According to these
resumes, Sina was also employed in Iran by multiple Iranian companies, identified as Moj
Pardaz, Bashir, and Rayan Nik, between 2013 and 2018.

34. Onor about April 11, 2016, HAZANZADEH also used his personal email
account to transfer a Victim Company A trade secret to Person A, specifically a 13-page
technological performance evaluation report related to the development of a prototype electronic

component for a high-speed digital board for one of Victim A’s important products. The first

page of the document was marked “Victim Company A] Confidential Document, Not To Be

10
Case 2:20-cr-20594-DPH-APP ECF.No. 1, PagelD.12 Filed 10/31/19 Page 12 of 14

}

Distributed or Duplicated Without Permission.” Company officials advised that HASANZADEH
was not authorized to transfer or share this document with Person A. |

35. Investigation revealed that HASANZADEH transferred this same document to
Sina on April 10, 2016, at 1:10PM.

36. — Investigation has also revealed that at the time of HASANZADEH’s illegal
transfers of stolen documents, Person A was enrolled as a doctoral student at the University of
Michigan. Person A was issued a university email account which provided her cloud storage
capability. Investigation revealed.the existence of thousands of Victim Company A documents in
Person A’s cloud storage that is associated with her University of Michigan email account. These
files were identified as, but not limited to, internal company component lists, schematics, -
diagrams, and other proj ect reports marked as confidential. These documents were not generally
known to the public and were not ascertainable by Person A through proper means.

18 U.S.C. § J 546 fraud and misuse of visas, permits and other documents

37. In or about October 2010, HASANZADEH completed a US. State Department
visa application to legally enter the U.S. and attend Florida State University as an engineering
student. The application asked “Have you. ever served in the military?” HASANZADEH
- responded “Yes” and listed the branch of service as “Army”, the Rank/Position as “Lieutenant”,
the Military Specialty as “Air Force” and dates of service from February 20, 2002, to December
20, 2003. The application was adjudicated by the U.S. Department of State on or about

December 28, 2010, the visa was issued and HASANZADEH was admitted entry to the U.S.

38. However, in or about F ebruaty 24, 2013, HASANZADEH completed and signed .

\

Immigration Form 1485, which is an application to register for LPR status in the U.S. In the

ia

/
Case 2:20-cr-20594-DPH-APP ECF No. 1, PagelD.13 Filed 10/31/19 Page 13 of 14

application, Part 3, Question 15, HASANZADEH answered “No” to the following question:
“Have you ever served in, been a member of, assisted in, or participated in any military unit,
paramilitary unit, police unit, self defense unit, vigilante unit, rebel group, guerilla group, militia
or insurgent organization?.” Under the “Applicant’s Statement”, Part 5 of the form,
HASANZADEH signed and certified under penalty of perjury that the information he provided
in the application was all true and correct.

39. On March 7, 2018, HASANZADEH was interviewed at his residence by an
official from U.S. Citizenship and Immigration Services in conjunction with Person A’s
application for LPR status. In that interview, HASANZADEH made oral and written statements
about his background, to include military service. In a signed, written statement,
HASANZADEH denied having military service in Iran. HASANZADEH crossed out all
questions related to military service in this record of sworn statement and wrote “N/A”, meaning
not applicable.

40. On or about May 29, 2018, HASANZADEH completed Immigration Form N400,
Application for Naturalization. Part 12, Question 15 asked if the applicant (HASANZADEH)
was “ever a member of or ever served in, help or otherwise participate in any of the following
groups: military unit, paramilitary unit, police unit, self defense unit, vigilante unit, rebel group,
guerilla group, militia or insurgent organization. HASANZADEH answered “No” to all of the
above groups. Part 12, Question 19 asked if HASANZADEH did ever “receive any type of

military, paramilitary or weapons training?.” HASANZADEH answered “No.” HASANZADEH

signed the N400 application, under penalty of perjury, on May 29, 2018.

12
Case 2:20-cr-20594-DPH-APP ECF-No. 1, PagelD.14 Filed 10/31/19 Page 14 of 14

41. | In addition to his 2010 admissions, investigation revealed that on or about
December 25, 2014, HASANZADEH, using a personal email account, emailed himself seven °
attachments containing a copy of HASANZADER’s Iranian passport, his Iranian military
identification card, a photograph of HASANZADEH in military uniform and other documents.
42. Therefore, HASANZADEH’s denial of military service on multiple U.S.
immigration applications represents fraud and the intentional provision of false and/or
. misleading information for him to obtain LPR and naturalization status.
Request for a Criminal Complaint and Arrest Warrant
7 43. Based upon my experience, training, and the totality of circumstances in the

above information, there is probable cause believe that between at least J anuary 2015 and June

2016, HASANZADEH violated 18 U.S.C. §§ 2314, 371 and 1546.

WHEREFORE, I respectfully request that the Court issue a criminal complaint and
corresponding arrest warrant charging Amin HASANZADEH for violations of 18 USC.
8§ 2314 and 371 Interstate Transportation of Stolen Property (including conspiracy) and 18

U.S.C. § 1546 fraud and misuse of visas, permits and other documents. —

Richard W. Foran.
Special Agent
Federal Bureau of Investigation

Sworn,to before me this
31st day of October 2019

  

 

 

Mona K. 7 [4
United States Magistrate Judge
Eastern District of Michigan

13
